


117 S2244 IS: Preparing and Retaining Education Professionals Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2244
IN THE SENATE OF THE UNITED STATES

June 24, 2021
Mr. Kaine (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Higher Education Act of 1965 to provide for teacher and school leader quality enhancement and to enhance institutional aid.


1.Short titleThis Act may be cited as the Preparing and Retaining Education Professionals Act of 2021 or the PREP Act of 2021. 2.Teacher and school leader quality enhancementTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended to read as follows:

IITeacher and school leader quality enhancement
200.DefinitionsIn this title: (1)2+2 programThe term 2+2 program means a partnership between a junior or community college, as defined in section 312, and a 4-year degree-granting institution of higher education in which teacher candidates can begin teacher preparation in the junior or community college and fully transfer their credits to the 4-year institution of higher education, where the students complete their teacher preparation.
(2)Arts and sciencesThe term arts and sciences means— (A)when referring to an organizational unit of an institution of higher education, any academic unit that offers one or more academic majors in disciplines or content areas corresponding to the academic subject matter areas in which teachers provide instruction; and
(B)when referring to a specific academic subject area, the disciplines or content areas in which academic majors are offered by the arts and sciences organizational unit. (3)Children from low-income familiesThe term children from low-income families means children described in section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965.
(4)Comprehensive literacy instructionThe term comprehensive literacy instruction has the meaning given the term in section 2221(b)(1) of the Elementary and Secondary Education Act of 1965. (5)Core academic subjectsThe term core academic subjects means English, reading or language arts, mathematics, science, foreign languages, civics and government, economics, arts, history, career and technical education, and geography.
(6)Early childhood educatorThe term early childhood educator means an individual with primary responsibility for teaching children in an early childhood education program. (7)Educational service agencyThe term educational service agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
(8)Effective early childhood educatorThe term effective childhood educator means an educator— (A)with specialized education, credentials, and preparation in development and education of young children from birth until entry into kindergarten;
(B)with— (i)a baccalaureate degree with coursework in early childhood education; or
(ii)an associate’s degree in a related educational area; and (C)who has demonstrated a high level of knowledge and use of content and pedagogy in the relevant areas, as determined by the State and which may be based on coursework or credit requirements, or passage of an assessment associated with quality early childhood education.
(9)Eligible partnershipThe term eligible partnership means an entity that— (A)shall include—
(i)a State educational agency; (ii)a high-need local educational agency, a high-need school or a consortium of high need schools served by a high-need local educational agency, or, as applicable, a high-need early childhood education program; and
(iii)a partner institution, which may include a school, department, or program of education within such partner institution, including in a graduate level program, that is State-accredited and is eligible to receive Federal funds under title IV, which may include an existing teacher or school leader preparation program with proven outcomes within a 4-year institution of higher education that provides intensive and sustained collaboration between faculty and local educational agencies consistent with the requirements of this title; and (B)may include any of the following:
(i)A school or department of arts and sciences within the partner institution. (ii)The Governor of the State.
(iii)The State board of education. (iv)The State agency for higher education.
(v)A business. (vi)A public or private nonprofit educational organization.
(vii)An educational service agency. (viii)A teacher or school leader organization.
(ix)A high-performing local educational agency, or a consortium of such local educational agencies, that can serve as a resource to the partnership. (x)A charter school (as defined in section 4310 of the Elementary and Secondary Education Act of 1965).
(xi)A school or department within the partner institution that focuses on psychology and human development. (xii)A school or department within the partner institution that focuses on comprehensive literacy instruction including child or adolescent literacy.
(xiii)A school or department within the partner institution with comparable expertise in the disciplines of teaching, learning, and child and adolescent development. (xiv)A State accredited nonprofit entity that is eligible to receive funding under title IV operating a program that provides alternative routes to State certification of teachers or school leaders.
(10)English learnerThe term English learner has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965. (11)Evidence-basedThe term evidence-based has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
(12)High-need early childhood education programThe term high-need early childhood education program means an early childhood education program serving children from low-income families that is located within the geographic area served by a high-need local educational agency. (13)High-need local educational agencyThe term high-need local educational agency means a local educational agency—
(A)
(i)for which not less than 40 percent of the children served by the agency are children from low-income families; (ii)that serves not fewer than 10,000 children from low-income families;
(iii)that meets the eligibility requirements for funding under the Small, Rural School Achievement Program under section 5211(b) of the Elementary and Secondary Education Act of 1965; or (iv)that meets the eligibility requirements for funding under the Rural and Low-Income School Program under section 5221(b) of the Elementary and Secondary Education Act of 1965; and
(B)
(i)for which there is a high percentage of teachers not teaching in the academic subject areas or grade levels in which the teachers were prepared or fully certified to teach; (ii)for which there is a high teacher turnover rate or a high percentage of teachers with emergency, provisional, or temporary certification or licensure;
(iii)for which there is a high percentage of positions in State-identified areas of teacher or school leader shortage, including in special education, English language instruction, science, technology, engineering, mathematics, and career and technical education; or (iv)for which a majority of schools are identified for comprehensive support and improvement under section 1111(c)(4)(D) of the Elementary and Secondary Education Act of 1965, targeted support and improvement under section 1111(d)(2) of the Elementary and Secondary Education Act of 1965, or additional targeted support under section 1111(d)(2)(C) of the Elementary and Secondary Education Act of 1965.
(14)High-need schoolThe term high-need school means a school that, based on the most recent data available, is— (A)an elementary school in which not less than 50 percent of the enrolled students are from low-income families;
(B)a secondary school in which not less than 40 percent of the enrolled students are from low-income families; or (C)identified for comprehensive support and improvement under section 1111(c)(4)(D) of the Elementary and Secondary Education Act of 1965, targeted support and improvement under section 1111(d)(2) of the Elementary and Secondary Education Act of 1965, or additional targeted support under section 1111(d)(2)(C) of the Elementary and Secondary Education Act of 1965.
(15)Induction programThe term induction program means a formalized program for new teachers or school leaders during not less than the teachers’ or school leaders’ first 2 years of, respectively, teaching or leading, that is designed to provide support for, and improve the professional performance and advance the retention in the teaching or leading field of, beginning teachers or school leaders. Such program shall promote effective teaching and leadership skills and shall include the following components: (A)High-quality and structured teacher or school leader mentoring led by a trained and expert mentor who has demonstrated high skill and effectiveness and who teaches or leads, or has taught or led, in the same or similar field, grade, or subject as the mentee.
(B)Periodic, structured time for collaboration with teachers or leaders in the same department or field, including mentor teachers or leaders, as well as time for information-sharing among teachers, principals, administrators, other appropriate instructional staff, and participating faculty in the partner institution. (C)The application of evidence-based practice and research on instructional practices.
(D)Opportunities for new teachers or school leaders to draw directly on the expertise of teacher or leader mentors, faculty, and researchers, including through mentor observation and feedback, to support the integration of evidence-based research and practice. (E)The development of evidence-based skills in instructional and behavioral supports and interventions, including alignment with State standards on teaching and school leadership.
(F)Faculty or program staff who— (i)model the integration of research and practice in the classroom;
(ii)model personalized instruction; and (iii)assist new teachers with the effective use and integration of technology in the classroom or school to support instruction.
(G)Interdisciplinary collaboration among exemplary teachers, school leaders, faculty, researchers, and other staff who prepare new teachers or school leaders with respect to the learning process and the assessment of learning, including the development, analysis, and use of formative, interim, and summative assessments. (H)The development skills to implement and support evidence-based practices that create a positive school culture and climate.
(I)Assistance with the understanding of data, particularly student achievement and classroom engagement data (such as attendance and discipline rates and other measures of school climate), and the applicability of such data in classroom and school instruction and design. (J)Regular and structured observation and assessment of new teachers and school leaders by multiple assessors, using valid and reliable measures of teaching and leadership skills in order to inform efforts to support new teachers and school leaders and improve their practice.
(16)ParentThe term parent has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965. (17)Partner institutionThe term partner institution means a public or nonprofit institution of higher education eligible to receive Federal funds under title IV, which may include a 2-year State- or regionally accredited institution of higher education offering a dual program with a 4-year State-accredited institution of higher education, participating in an eligible partnership that has a State-accredited teacher, or, where relevant, school leader, preparation program—
(A)whose graduates exhibit strong performance on State-determined qualifying assessments for new teachers, or school leaders, through— (i)demonstrating that 80 percent or more of the graduates of the program who intend to enter the field of teaching or leading have passed all of the applicable State qualification assessments for new teachers or leaders, which shall include an assessment of each prospective teacher’s subject matter knowledge and pedagogical skills in the content area in which the teacher intends to teach, or leadership skills; or
(ii)being ranked among the highest-performing teacher or leader preparation programs in the State, as determined by the State— (I)based on the requirements for the State report card under section 205(b) before the first publication of such report card; and
(II)using the State report card on teacher preparation required under section 205(b), after the first publication of such report card and for every year thereafter; and (B)that requires—
(i)each student in the program to meet high academic standards or demonstrate a record of success, as determined by the institution (including prior to entering and being accepted into a program), and participate in intensive clinical experience; (ii)each student in the program to develop teaching skills, as described in paragraph (23), or school leadership skills, as described in paragraph (19); and
(iii)each student in the program preparing to become an early childhood educator to meet degree requirements, as established by the State, and become highly competent. (18)Professional developmentThe term professional development has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
(19)Rural areaThe term rural area has the meaning given the term in section 343(a)(13)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(A)). (20)Rural school districtThe term rural school district means a school district that serves one or more schools located in a rural area.
(21)School leaderThe term school leader has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965. (22)School leadership skillsThe term school leadership skills means skills that enable a school leader to—
(A)develop and effectively implement a shared mission across a school that supports a rigorous and coherent system of curriculum, instruction, and assessment; (B)develop the professional capacity and practice of school personnel, including through the fostering of a professional community of teachers and other professional staff, in an effort to increase student learning and achievement;
(C)create an inclusive and positive school environment, including through the implementation of culturally responsive and linguistically inclusive practices; (D)effectively communicate and work with parents to support student achievement;
(E)effectively manage school operations and resources; and (F)support a system of continuous improvement.
(23)Scientifically valid researchThe term scientifically valid research includes applied research, basic research, and field-initiated research in which the rationale, design, and interpretation are soundly developed in accordance with principles of scientific research. (24)Teacher or school leader mentoringThe term teacher or school leader mentoring means the mentoring of new or prospective teachers or school leaders through a program that—
(A)includes clear criteria for the selection of teacher or school leader mentors who will provide role model relationships for mentees, which criteria shall be developed by the eligible partnership and based on measures of teacher or school leader effectiveness; (B)provides high-quality training for such mentors, including instructional strategies for comprehensive literacy instruction and creating inclusive and supportive classroom environments (including approaches that improve the schoolwide climate for learning, which may include positive behavioral interventions and supports, including trauma-informed care and social and emotional learning);
(C)provides regular and ongoing opportunities for mentors and mentees to observe each other’s teaching or leadership methods in classroom and school settings during the day in a high need school in the high-need local educational agency in the eligible partnership; (D)provides paid release time for mentors, as applicable;
(E)for teachers, provides mentoring to each mentee by a colleague who teaches, or has taught, in the same field, grade, or subject as the mentee; (F)promotes empirically based practice of, and evidence-based research on, where applicable—
(i)teaching and learning; (ii)assessment of student learning;
(iii)the development of teaching skills through the use of instructional and behavioral interventions; and (iv)the improvement of the mentees’ capacity to measurably advance student learning; and
(G)includes— (i)common planning time or regularly scheduled collaboration for the mentor and mentee; and
(ii)joint professional development opportunities. (25)Teaching or school leadership residency programThe term teaching or school leadership residency program means a school-based teacher or school leader preparation program based upon models of effective teaching and leadership residencies in which a prospective teacher or school leader—
(A)for not less than 1 academic year, teaches or leads alongside an expert mentor teacher who is the teacher of record or school leader; (B)receives concurrent, aligned, and rigorous graduate-level instruction during the year described in subparagraph (A) from the partner institution, which courses may be taught by local educational agency personnel or residency program faculty, and in the case of teachers, is in the teaching of the content area in which the teacher will become certified or licensed;
(C)acquires effective teaching or school leadership skills through the integration of pedagogy, classroom or school practice, and teacher or leadership mentoring; and (D)prior to completion of the program, earns a master’s degree, attains full State teacher or school leader certification or licensure, and demonstrates the prerequisite skills to advance student learning, which may be measured by a teacher or school leader performance assessment.
(26)Teaching skillsThe term teaching skills means skills that enable a teacher to— (A)increase student learning, achievement, and the ability to apply knowledge;
(B)effectively convey, explain, and provide opportunities for students to develop the skills aligned with the full depth and breadth of the State challenging academic standards, including the application of academic subject matter; (C)effectively teach higher-order analytical, critical thinking, evaluation, problem-solving, and communication skills;
(D)employ strategies grounded in the disciplines of teaching and learning that— (i)are based on empirically based practice and evidence-based research, where applicable, related to teaching and learning;
(ii)are specific to academic subject matter; and (iii)focus on the identification of students’ specific learning needs, particularly students with disabilities, students who are English learners, students who are gifted and talented, and students with low literacy levels, and the tailoring of academic instruction to such needs;
(E)design and conduct an ongoing assessment of student learning, which may include the use of formative assessments, performance-based assessments, project-based assessments, or portfolio assessments, that measures higher-order thinking skills (including application, analysis, synthesis, and evaluation) and use this information to inform and personalize instruction; (F)support the social, emotional, and academic achievement of all students, including effectively creating an inclusive classroom environment, including the ability to implement positive behavioral interventions, trauma-informed care, and other support strategies;
(G)are culturally responsive and linguistically inclusive; (H)communicate and work with parents, and involve parents in their children’s education; and
(I)use age-appropriate and developmentally appropriate strategies and practices for students in early childhood education programs and elementary schools and secondary schools. (27)Trauma-informed careThe term trauma-informed care means the evidence-based practices identified in section 4108(5)(B)(ii)(II)(aa) of the Elementary and Secondary Education Act of 1965.
201.PurposesThe purposes of this title are to— (1)improve student achievement;
(2)improve the skills and effectiveness of prospective and new teachers and school leaders by improving the preparation of prospective teachers and school leaders and enhancing professional development activities for new teachers and school leaders; (3)hold teacher and school leader preparation programs accountable for preparing teachers with teaching skills, as described in section 200(23), and school leaders with school leadership skills, as described in section 200(19); and
(4)recruit well-prepared individuals, including individuals from underrepresented populations and individuals from other occupations, into the teaching and school leadership force with an emphasis on areas of State-identified teacher shortage, and where available, school leader shortage. 202.Partnership grants (a)Program authorizedFrom amounts made available under section 210, excluding amounts reserved under subsection (k), the Secretary is authorized to award grants, on a competitive basis, to eligible partnerships, to enable the eligible partnerships to carry out the activities described in subsection (c).
(b)ApplicationEach eligible partnership desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each such application shall contain— (1)a needs assessment of the partners in the eligible partnership with respect to the preparation, ongoing professional development, and retention of general education, English language, and special education teachers, principals, and other school leaders, and, as applicable, early childhood educators, including any information provided by the State or local educational agency regarding teacher and school leader shortage areas, including in special education, English language, science, technology, engineering, mathematics, and career and technical education, and areas of inequitable distribution of certified, experienced, and effective teachers and school leaders;
(2)a description of the extent to which the program to be carried out with grant funds, as described in subsection (c), will prepare prospective and new teachers with effective teaching skills or prepare prospective and new school leaders with strong school leadership skills; (3)a description of how such program will prepare prospective and new teachers or school leaders to understand and use research and data to modify and improve classroom or schoolwide instruction and student engagement;
(4)a description of— (A)how the eligible partnership will coordinate strategies and activities assisted under the grant with other teacher or school leader preparation or professional development programs, including programs funded under the Elementary and Secondary Education Act of 1965 and the Individuals with Disabilities Education Act, and through the National Science Foundation;
(B)how the activities of the partnership will be consistent with and support State, local, and other education reform activities that promote teacher and school leader effectiveness and student academic achievement; (C)how the eligible partnership will support the development and assessment of all teaching candidates in effectively teaching subject matter and supporting the academic achievement and nonacademic needs of all students, such as—
(i)effectively managing a classroom to create a positive and inclusive classroom environment; (ii)developing interpersonal and intrapersonal skills that contribute to academic success;
(iii)designing and conducting ongoing assessments of student learning, which may include the use of formative, performance-based, project-based, or portfolio assessments that measure higher order thinking skills; (iv)learning how to use this information to inform and personalize instruction and differentiate instruction, including working with students with special needs;
(v)effectively using and integrating technology in the classroom to support evidence-based instruction; and (vi)where appropriate, the skills necessary to implement advanced coursework programs, such as dual or concurrent enrollment programs, early college high school, Advanced Placement, International Baccalaureate, and talented and gifted;
(D)how the eligible partnership will develop and implement a competitive and comprehensive selection and screening process intended to recruit high-ability, diverse candidates; and (E)how the eligible partnership will develop strong local educational agency-institution partnerships (which may include collaboration with teacher and school leader representatives within the local educational agency) that co-design the coursework and residency or clinical-placement program to ensure candidates develop an understanding of the students and families in the communities in which they will be teaching, prepare candidates to teach in those communities, and understand school contexts to address needs in the local educational agency;
(5)an assessment that describes the resources available to the eligible partnership, including— (A)the integration of funds from other related sources;
(B)the intended use of the grant funds; and (C)the commitment of the resources of the partnership to the activities assisted under this section, including financial support, faculty participation, and time commitments, and to the continuation of the activities when the grant ends;
(6)a description of— (A)how the eligible partnership will meet the purposes of this title;
(B)how the partnership will carry out the activities required under subsection (d) or (e), based on the needs identified in paragraph (1), with the goal of improving student academic achievement and closing achievement gaps in student performance across subgroups of students, as described in section 1111(c)(2) of the Elementary and Secondary Education Act of 1965; (C)if the partnership chooses to use funds under this section for a project or activities under subsection (f) or (g), how the partnership will carry out such project or required activities based on the needs identified in paragraph (1), with the goal of improving student academic achievement and closing achievement gaps in student performance across subgroups of students, as described in section 1111(c)(2) of the Elementary and Secondary Education Act of 1965;
(D)the partnership’s evaluation plan under section 204(a); (E)how the partnership will align the teacher or school leader preparation program under subsection (c) with the—
(i)as applicable, State early learning standards for early childhood education programs, as appropriate, and with the relevant domains of early childhood development; (ii)student academic achievement standards and academic content standards under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965, established by the State in which the partnership is located; and
(iii)professional development activities identified under section 2101 and section 2103 of the Elementary and Secondary Education Act of 1965 and where applicable, the school improvement activities identified under section 1111(d) of the Elementary and Secondary Education Act of 1965; (F)for a teacher preparation program, how the partnership will prepare general education teachers to teach students with disabilities, including preparation related to participation as a member of individualized education program teams, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act and for a school leadership preparation program, how the partnership will prepare prospective school leaders to ensure that students with disabilities receive special education and related services, consistent with the requirements of the Individuals with Disabilities Education Act, that are needed for those students to meet the challenging State academic standards;
(G)how the partnership will prepare general education and special education teachers to teach students who are English learners, including how to ensure that students who are English learners receive the services needed to meet the challenging State academic standards; (H)how faculty at the partner institution will work, during the term of the grant, with effective teachers in the classrooms of high-need schools served by the high-need local educational agency in the partnership to—
(i)provide high-quality, evidence-based professional development activities to strengthen the content knowledge and teaching skills of elementary school and secondary school teachers; and (ii)develop other classroom teachers, and other educators as appropriate, to implement the elements of comprehensive literacy instruction;
(I)how the partnership will design, implement, or enhance a year-long and rigorous teaching preservice residency or clinical program component; (J)how the partnership will support in-service professional development strategies and activities; and
(K)how the partnership will collect, analyze, and use data on the retention of all teachers, school leaders, and early childhood educators, including where available, data on working conditions and school climate, in schools and early childhood education programs located in the geographic area served by the partnership to evaluate the effectiveness of the partnership’s teacher and educator support system; and (7)with respect to the induction program required as part of the activities carried out under this section—
(A)a demonstration that the schools and departments within the institution of higher education that are part of the induction program will effectively prepare teachers, including providing content expertise and expertise in teaching, including in creating inclusive and culturally responsive learning environments, as appropriate; (B)a demonstration of the eligible partnership’s capability and commitment to, and the accessibility to and involvement of faculty in, the use of evidence-based practice and scientifically valid research on teaching and learning;
(C)a description of how the teacher preparation program will design and implement an induction program to support, through not less than the first 2 years of teaching, all new teachers who are prepared by the teacher preparation program in the partnership and who teach in the high-need local educational agency in the partnership, and, to the extent practicable, all new teachers who teach in such high-need local educational agency, in the further development of the new teachers’ teaching skills, including the use of mentors who are trained and compensated by such program for the mentors’ work with new teachers; and (D)a description of how faculty involved in the induction program will be able to substantially participate in an early childhood education program or an elementary school or secondary school classroom setting, as applicable, including release time and receiving workload credit for such participation.
(c)Use of grant fundsAn eligible partnership that receives a grant under this section shall use grant funds to carry out programs identified under subsections (d) through (g), or a combination of such programs. (d)Partnership grants for pre-Baccalaureate preparation of teachersAn eligible partnership that receives a grant to carry out an effective program for the pre-baccalaureate preparation of teachers shall carry out a program that includes all of the following:
(1)Reforms
(A)In generalImplementing reforms, described in subparagraph (B), within each teacher preparation program and, as applicable, each preparation program for early childhood educator programs, of the eligible partnership that is assisted under this section, to hold each program accountable for— (i)preparing—
(I)new or prospective teachers to develop teaching skills, as described in section 200(23), including teachers in rural school districts who may teach multiple subjects, special educators, and teachers of students who are English learners who may also teach multiple subjects; (II)such teachers and, as applicable, early childhood educators, to understand empirically based practice and scientifically valid research related to teaching and learning and the applicability of such practice and research, including through the effective use of technology, instructional techniques, and strategies consistent with the principles of universal design for learning, and through positive behavioral interventions and support strategies to improve student achievement and engagement; and
(III)as applicable, early childhood educators to be highly effective; and (ii)promoting effective teaching skills and techniques to improve children’s cognitive, social, emotional, and physical development.
(B)Required reformsThe reforms described in subparagraph (A) shall include— (i)implementing teacher preparation program curriculum changes that improve, evaluate, and assess how well all prospective and new teachers develop teaching skills and are prepared to provide classroom instruction aligned to the full depth and breadth of the State’s challenging academic standards;
(ii)using empirically based practice and evidence-based research, where applicable, about teaching and learning so that all prospective teachers and, as applicable, early childhood educators— (I)understand and can implement research based teaching practices in classroom instruction;
(II)have knowledge of student learning methods; (III)possess skills to analyze student academic achievement and engagement data and other measures of student learning, and use such data and measures to improve classroom instruction and engagement;
(IV)possess teaching skills and an understanding of effective instructional strategies across all applicable content areas that enable general education and special education teachers and early childhood educators to— (aa)meet the specific learning needs of all students, including students with disabilities, with a focus on the skills necessary to support students with high-incidence disabilities such as attention deficit/hyperactivity disorder, dyslexia, and dyscalculia/dysgraphia, students who are English learners, students who are gifted and talented, students with low literacy levels and, as applicable, children in early childhood education programs and students who are significantly overage and high school credit deficient; and
(bb)differentiate instruction for such students; (V)can effectively participate as a member of the individualized education program team, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act;
(VI)possess the skills to meet the academic, social, and emotional needs of students and create inclusive and culturally responsive learning environments; and (VII)can successfully employ effective strategies for comprehensive literacy instruction;
(iii)ensuring collaboration with departments, programs, or units of a partner institution outside of the teacher preparation program in all academic content areas to ensure that prospective teachers receive preparation in both teaching and relevant content areas in order to develop teaching skills, as described in section 200(23), and become fully certified in the grade and content areas in which they will be teaching, which may include preparation in multiple subjects to teach multiple grade levels as may be needed for individuals preparing to teach in rural communities and for individuals preparing to teach students with disabilities as described in section 602(10)(D) of the Individuals with Disabilities Education Act; (iv)developing and implementing an induction program;
(v)developing admissions goals and priorities aligned with the hiring objectives of the high-need local educational agency in the eligible partnership; and (vi)implementing program and curriculum changes, as applicable, to ensure that prospective teachers have the requisite content knowledge, preparation, and degree to teach Advanced Placement or International Baccalaureate courses successfully.
(2)Clinical experience and interactionDeveloping and improving a sustained and high-quality preservice clinical education program to further develop the teaching skills of all prospective teachers and, as applicable, early childhood educators, involved in the program. Such program shall do the following: (A)Incorporate year-long opportunities for enrichment, including—
(i)clinical learning in classrooms in high-need schools served by the high-need local educational agency in the eligible partnership, and identified by the eligible partnership; and (ii)closely supervised interaction between prospective teachers and assigned faculty, experienced and effective teachers, principals, other administrators, and school leaders at early childhood education programs, elementary schools, or secondary schools, and providing support for such interaction.
(B)Integrate pedagogy and classroom practice and promote effective teaching skills in academic content areas. (C)Provide high-quality teacher mentoring.
(D)Be offered over the course of a program of teacher preparation. (E)Be tightly aligned with coursework (and may be developed as a fifth year of a teacher preparation program).
(F)Where feasible, allow prospective teachers to learn to teach in the same local educational agency in which the teachers will work, learning the instructional initiatives and curriculum of that local educational agency. (G)As applicable, provide preparation and experience to enhance the teaching skills of prospective teachers to better prepare such teachers to meet the unique needs of teaching in rural or urban communities.
(H)Provide support and preparation for individuals participating in an activity for prospective or new teachers described in this paragraph or paragraph (1) or (3), and for individuals who serve as mentors for such teachers, based on each individual’s experience. Such support may include— (i)with respect to a prospective teacher or a mentor, release time for such individual’s participation;
(ii)with respect to a faculty member, receiving course workload credit and compensation for time teaching in the eligible partnership’s activities; and (iii)with respect to a mentor, a stipend, which may include bonus, differential, incentive, or performance pay, based on the mentor’s extra skills and responsibilities.
(3)Induction programs for new teachersCreating an induction program for new teachers or, in the case of an early childhood education program, providing mentoring or coaching for new early childhood educators. (4)Support and preparation for participants in early childhood education programsIn the case of an eligible partnership focusing on early childhood educator preparation, implementing initiatives that increase compensation for early childhood educators who attain associate or baccalaureate degrees in early childhood education.
(5)Teacher or school leader recruitmentDeveloping and implementing effective mechanisms (which may include State-accredited alternative routes to full State certification of teachers) to ensure that the eligible partnership is able to recruit qualified individuals with teaching skills, as described in section 200(23), or school leadership skills, as described in section 200(19), through the activities of the eligible partnership, which may include an emphasis on recruiting into the teaching or school leadership profession— (A)individuals from under represented populations;
(B)individuals to teach or lead in rural communities in school leader or teacher shortage areas, including mathematics, science, special education, and the instruction of students who are English learners; and (C)mid-career professionals from other occupations, former military personnel, and recent college graduates with a record of academic distinction.
(6)Comprehensive literacy trainingStrengthening the literacy teaching skills of prospective and, as applicable, new elementary school and secondary school teachers to provide the elements of comprehensive literacy instruction. (e)Partnership grants for the establishment of teaching residency programs (1)In generalAn eligible partnership receiving a grant to carry out an effective teaching residency program shall carry out a program as follows:
(A)The effective teaching residency program shall include all of the following activities: (i)Supporting a teaching residency program described in paragraph (2) for high-need subjects and areas, as determined by the needs of the high-need local educational agency in the partnership in which the teacher resident teaches alongside an effective teacher of record for at least 1 academic year while engaging in initial preparation coursework.
(ii)Placing graduates of the teaching residency program in cohorts that facilitate professional collaboration, both among graduates of the teaching residency program and between such graduates and mentor teachers in the receiving school. (iii)Ensuring that teaching residents who participate in the teaching residency program receive—
(I)effective preservice preparation as described in paragraph (2), with an emphasis on— (aa)developing instructional strategies in the teaching of the content area in which the teacher will become certified to teach;
(bb)planning, curriculum development, and assessment; (cc)child and adolescent learning and development;
(dd)creating an inclusive and supportive classroom environment; (ee)supports for language development;
(ff)supports for serving students with disabilities; and (gg)developing professional responsibilities, including interaction with families and colleagues;
(II)teacher mentoring; (III)the opportunity to meet the requirements to earn an initial teaching credential; and
(IV)the preparation described in subparagraphs (A), (B), and (C) of subsection (d)(2). (B)The effective teaching residency program may include implementing an induction program as the teaching residents enter the classroom as new teachers, including tuition assistance and a living stipend.
(2)Teaching residency programs
(A)Establishment and designA teaching residency program under this paragraph shall be a program based upon models of successful teaching residencies that serves as a mechanism to prepare teachers for success in the high-need schools in the eligible partnership, and shall be designed to include the following characteristics of successful programs: (i)The integration of pedagogy, classroom practice, and teacher mentoring.
(ii)Engagement of teaching residents in rigorous graduate-level course work to earn a master’s degree while undertaking a guided teaching apprenticeship. (iii)Experience and learning opportunities alongside a well-prepared and experienced mentor teacher—
(I)whose teaching shall complement the residency program so that classroom clinical practice is tightly aligned with coursework; (II)who shall have extra responsibilities as a teacher leader of the teaching residency program, as a mentor for residents, and as a teacher coach during the induction program for new teachers, and for establishing, within the program, a learning community in which all individuals are expected to continually improve their capacity to advance student learning; and
(III)who may be relieved from teaching duties as a result of such additional responsibilities. (iv)The establishment of clear criteria for the selection of mentor teachers based on measures of teacher effectiveness and the appropriate subject area knowledge. Evaluation of teacher effectiveness shall be based on, but not limited to, observations of the following:
(I)Planning and preparation, including demonstrated knowledge of content, pedagogy, and assessment, including the use of formative and diagnostic assessments to improve student learning. (II)Appropriate instruction that engages students with different learning styles.
(III)Collaboration with colleagues to improve instruction. (IV)Analysis of gains in student learning, based on multiple measures that are valid and reliable and that, when feasible, may include valid, reliable, and objective measures of the influence of teachers on the rate of student academic progress.
(V)In the case of mentor candidates who will be mentoring new or prospective literacy and mathematics coaches or instructors, appropriate skills in the elements of comprehensive literacy instruction, teacher training in literacy instructional strategies across core subject areas, and teacher training in mathematics instructional strategies, as appropriate. (v)Grouping of teaching residents in cohorts to facilitate professional collaboration among such residents.
(vi)The development of admissions goals and priorities— (I)that are aligned with the hiring objectives of the local educational agency partnering with the program, as well as the instructional initiatives and curriculum of such agency, in exchange for a commitment by such agency to hire qualified graduates from the teaching residency program; and
(II)which may include consideration of applicants who reflect the communities in which they will teach as well as consideration of individuals from underrepresented populations in the teaching profession. (vii)Support for residents, once the teaching residents are hired as teachers of record, through an induction program, professional development, and networking opportunities to support the residents through not less than the residents’ first two years of teaching.
(B)Selection of individuals as teacher residents
(i)Eligible individualIn order to be eligible to be a teacher resident in a teaching residency program under this paragraph, an individual shall— (I)be a recent graduate of a 2-year or enrolled in a 4-year institution of higher education or a mid-career professional from outside the field of education possessing strong content knowledge or a record of professional accomplishment; and
(II)submit an application to the teaching residency program. (ii)Selection criteriaAn eligible partnership carrying out a teaching residency program under this subsection shall establish criteria for the selection of eligible individuals to participate in the teaching residency program based on the following characteristics:
(I)Strong content knowledge or record of accomplishment in the field or subject area to be taught. (II)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate tests.
(III)Other attributes linked to effective teaching, which may be determined by interviews or performance assessments, as specified by the eligible partnership. (C)Stipends or salaries; applications; agreements; repayments (i)Stipends or salariesA teaching residency program under this subsection shall provide a 1-year living stipend or salary to teaching residents during the 1-year teaching residency program, which may include the use of additional funding provided under an AmeriCorps position assisted by the Corporation for National and Community Service towards such stipends or salaries.
(ii)Applications for stipends or salariesEach teacher residency candidate desiring a stipend or salary during the period of residency shall submit an application to the eligible partnership at such time, and containing such information and assurances, as the eligible partnership may require. (iii)Agreements to serveEach application submitted under clause (ii) shall contain or be accompanied by an agreement that the applicant will—
(I)serve as a full-time teacher for a total of not less than 3 academic years immediately after successfully completing the 1-year teaching residency program; (II)fulfill the requirement under subclause (I) by teaching in a high-need school served by the high-need local educational agency in the eligible partnership and teach a subject or area that is designated as high need by the partnership;
(III)provide to the eligible partnership a certificate, from the chief administrative officer of the local educational agency in which the resident is employed, of the employment required in subclauses (I) and (II) at the beginning of, and upon completion of, each year or partial year of service; (IV)meet the requirements to be a fully State-certified teacher, when the applicant begins to fulfill the service obligation under this clause; and
(V)comply with the requirements set by the eligible partnership under clause (iv) if the applicant is unable or unwilling to complete the service obligation required by this clause. (iv)Repayments (I)In generalA grantee carrying out a teaching residency program under this paragraph shall require a recipient of a stipend or salary under clause (i) who does not complete, or who notifies the partnership that the recipient intends not to complete, the service obligation required by clause (iii) to repay such stipend or salary to the eligible partnership, together with interest, at a rate specified by the partnership in the agreement, and in accordance with such other terms and conditions specified by the eligible partnership, as necessary.
(II)Other terms and conditionsAny other terms and conditions specified by the eligible partnership may include reasonable provisions for pro-rata repayment of the stipend or salary described in clause (i) or for deferral of a teaching resident’s service obligation required by clause (iii), on grounds of health, incapacitation, inability to secure employment in a school served by the eligible partnership, being called to active duty in the Armed Forces of the United States, or other extraordinary circumstances. (III)Use of repaymentsAn eligible partnership shall use any repayment received under this clause to carry out additional activities that are consistent with the purposes of this subsection.
(f)Partnership grants for the establishment of Grow Your Own programs
(1)In generalAn eligible partnership that receives a grant under this section may carry out an effective Grow Your Own program to address subject or geographic areas of teacher or school leader shortages or increase the diversity of the teacher or school leader workforce. (2)Elements of a Grow Your Own programA Grow Your Own program carried out under this subsection shall—
(A)integrate career-focused courses on education topics with school-based learning experience; (B)provide opportunities for candidates to practice and develop the skills and dispositions described in paragraphs (19) and (23) of section 200;
(C)support candidates as they complete their associate, baccalaureate, or master’s degree and earn their teaching or school leadership credential and may include a 2+2 program; and (D)offer financial aid, in addition to financial assistance that may be received under title IV, to candidates and work in partnership with members of the eligible partnership to provide academic, counseling, and programmatic supports.
(3)Establishment and designTo create and enhance multiple pathways to enter the educator and leadership workforce, an eligible partnership carrying out a Grow Your Own program under this subsection, in collaboration with organizations representing educators and leaders and additional stakeholders shall— (A)establish an advisory group to review barriers impacting underrepresented populations entering the teaching and school leadership profession, identify local teacher and leader workforce needs, develop policies on the creation or expansion of Grow Your Own programs, and provide guidance and oversight on the implementation of such programs;
(B)track and evaluate the effectiveness of the program, including, at a minimum, using the data required under section 204(a)(1); (C)require candidates to complete all State requirements to become fully certified;
(D)provide academic and testing supports, including advising and financial assistance, to candidates for admission and completion of education preparation programs as well as State licensure assessments; (E)include efforts, to the extent feasible, to recruit current paraprofessionals, as defined under section 8101 of the Elementary and Secondary Education Act of 1965, instructional assistants, district employees not certified to teach or lead (such as long-term substitute teachers), after school and summer program staff, parent school volunteers, retired military personnel, and other career changers with experience in hard to staff areas who are not currently certified to teach or lead with a specific focus on recruiting individuals who are reflective of the race, ethnicity, and native language of the existing community’s student population; and
(F)provide a year-long clinical experience or teaching or school leadership residency with a stipend to cover living expenses. (g)Partnership grants for the development of school leadership programs (1)In generalAn eligible partnership that receives a grant under this section may carry out an effective school leadership program that shall include all of the following activities:
(A)Preparing individuals enrolled or preparing to enroll in school leadership programs for careers as superintendents, principals, early childhood education program directors, or other school leaders (including individuals preparing to work in local educational agencies located in rural areas who may perform multiple duties in addition to the role of a school leader). (B)Using a research-based curriculum that is aligned with developing leadership skills and, as applicable, techniques for school leaders to effectively—
(i)provide instructional leadership, including by creating and maintaining a data-driven, professional learning community within the leader’s school where teachers, early childhood educators, staff, and students engage in continual learning and improvement; (ii)provide a climate conducive to the professional development of teachers and early childhood educators, with a focus on improving student academic achievement and engagement and the development of effective instructional leadership skills, including coaching, providing constructive feedback and support, and opportunities for teacher leadership;
(iii)understand the teaching and assessment skills needed to support successful classroom instruction and to use data to evaluate teacher and early childhood educator instruction and drive teacher, early childhood educator, and student learning, including how to use data and collective inquiry to identify problems and address needs, in collaboration with staff, parents, and community organizations; (iv)manage resources, including staffing, and school time to improve student academic achievement and engagement and ensure the school environment is safe and inclusive;
(v)engage and involve parents, community members, the local educational agency, businesses, and other community leaders, to leverage additional resources to improve student academic achievement; (vi)understand how students learn and develop in order to create a positive and inclusive learning environment and increase academic achievement for all students; and
(vii)understand how to support a curriculum aligned with the full breadth and depth of the State’s challenging academic standards and lead continuous school improvement efforts. (C)Ensuring that individuals who participate in the school leadership program receive—
(i)effective preservice preparation as described in subparagraph (D); (ii)mentoring that provides ongoing and consistent feedback and support;
(iii)structured learning and courses carried out in collaboration with a small group of peers, including opportunities to participate in professional learning communities; and (iv)if applicable, full State certification or licensure to become a school leader.
(D)Developing and improving a sustained and high-quality preservice clinical education program to further develop the leadership skills of all prospective school leaders involved in the program. Such clinical education program shall do the following: (i)Incorporate year-long opportunities for enrichment, including—
(I)clinical learning in high-need schools served by the high-need local educational agency or a local educational agency located in a rural area in the eligible partnership and identified by the eligible partnership; and (II)closely supervised interaction and opportunities for feedback between prospective school leaders and faculty, new and experienced teachers, and new and experienced school leaders, in such high-need schools.
(ii)Integrate pedagogy and practice and promote effective leadership skills, meeting the unique needs of urban, rural, or geographically isolated communities, as applicable. (iii)Use context-specific problems to connect coursework and practice to enrich new school leaders’ skill development.
(iv)Provide for mentoring of new school leaders. (E)Creating an induction program for new school leaders.
(F)Developing and implementing effective mechanisms to ensure that the eligible partnership is able to recruit qualified individuals to become school leaders through the activities of the eligible partnership, which may include an emphasis on recruiting into school leadership professions— (i)individuals from underrepresented populations;
(ii)individuals to serve as superintendents, principals, or other school administrators in rural and geographically isolated communities and school leader shortage areas; and (iii)individuals from the communities in which they plan to serve.
(2)Selection of individuals for the leadership programIn order to be eligible for the school leadership program under this subsection, an individual shall be enrolled in or preparing to enroll in an institution of higher education, and shall— (A)be a—
(i)recent graduate of an institution of higher education; (ii)mid-career professional from outside the field of education with strong content knowledge or a record of professional accomplishment;
(iii)current teacher who is interested in becoming a school leader; or (iv)school leader who is interested in becoming a superintendent; and
(B)submit an application to the leadership program. (h)Evaluation and reportingThe Secretary shall—
(1)evaluate the programs assisted under this section; and (2)make publicly available a report detailing the Secretary’s evaluation of each such program.
(i)Consultation
(1)In generalMembers of an eligible partnership that receives a grant under this section shall engage in regular consultation throughout the development and implementation of programs and activities carried out under this section. (2)Regular communicationTo ensure timely and meaningful consultation as described in paragraph (1), regular communication shall occur among all members of the eligible partnership, including the high-need local educational agency. Such communication shall continue throughout the implementation of the grant and the assessment of programs and activities under this section.
(3)Written consentThe Secretary may approve changes in grant activities of a grant under this section only if the eligible partnership submits to the Secretary a written consent of such changes signed by all members of the eligible partnership. (j)ConstructionNothing in this section shall be construed to prohibit an eligible partnership from using grant funds to coordinate with the activities of eligible partnerships in other States or on a regional basis through Governors, State boards of education, State educational agencies, State agencies responsible for early childhood education, local educational agencies, or State agencies for higher education.
(k)State administrative and leadership activities
(1)ReservationThe Secretary shall reserve 10 percent of the amount appropriated under section 210 for a fiscal year for State leadership and administrative activities. (2)AllocationFrom the funds reserved under paragraph (1) for a fiscal year, the Secretary shall provide each State educational agency with an allocation. Such allocation shall be the same for each State educational agency.
(3)Uses of fundsFunds allocated to each State educational agency under paragraph (2) shall be used for— (A)administrative expenses required under this title, including expenses related to administering sections 205, 207, and 208; and
(B)State leadership activities that are consistent with the purposes of this title, such as— (i)increasing the diversity of teachers and school leaders being prepared by institutions and programs in the State;
(ii)ensuring that all graduates of teacher and school leader preparation programs in the State are well prepared to provide and support classroom instruction; (iii)identifying and addressing teacher and school leader shortages in the State; and
(iv)other activities identified by the State educational agency that advance and improve teacher and school leader preparation. (l)Supplement, not supplantFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this section.
203.Administrative provisions
(a)Duration; number of awards; payments
(1)DurationA grant awarded under this title shall be awarded for a period of 5 years. (2)Number of awardsAn eligible partnership may not receive more than one grant during a 5-year period. Nothing in this title shall be construed to prohibit an individual member, that can demonstrate need, of an eligible partnership that receives a grant under this title from entering into another eligible partnership consisting of new members and receiving a grant with such other eligible partnership before the 5-year period described in the preceding sentence applicable to the eligible partnership with which the individual member has first partnered has expired.
(b)Peer review
(1)PanelThe Secretary shall provide the applications submitted under this title to a peer review panel for evaluation. With respect to each application, the peer review panel shall initially recommend the application for funding or for disapproval. (2)PriorityThe Secretary, in funding applications under this title, shall—
(A)give priority to eligible partnerships that— (i)support a State-accredited teacher or school leader preparation program that has a rigorous selection process and demonstrated success in having a diverse set of candidates complete the program, and entering and remaining in the profession;
(ii)provide a 1-year preservice clinical or residency experience that includes the integration of coursework and clinical practice and offers cohorts of candidates the opportunity to learn to teach or lead in partner schools or teaching academies; and (iii)address rural teacher and leader shortages or increase the diversity of the teacher and leader workforce (including through supporting Grow Your Own models and partnerships between community colleges and 4-year institutions of higher education); and
(B)provide for an equitable geographic distribution of grants among rural and urban areas. (3)Secretarial selectionThe Secretary shall determine, based on the peer review process, which applications shall receive funding and the amounts of the grants. In determining grant amounts, the Secretary shall take into account the total amount of funds available for all grants under this title and the types of activities proposed to be carried out by the eligible partnership.
(c)Matching requirements
(1)In generalEach eligible partnership receiving a grant under this title shall provide, from non-Federal sources, an amount equal to 100 percent of the amount of the grant, which may be provided in cash or in-kind, to carry out the activities supported by the grant. (2)WaiverThe Secretary may waive all or part of the matching requirement described in paragraph (1) for any fiscal year for an eligible partnership if the Secretary determines that applying the matching requirement to the eligible partnership would result in serious hardship or an inability to carry out the authorized activities described in this title.
(d)Limitation on administrative expensesAn eligible partnership that receives a grant under this title may use not more than 2 percent of the funds provided to administer the grant. 204.Accountability and evaluation (a)Eligible partnership evaluationEach eligible partnership submitting an application for a grant under this title shall establish, and include in such application, an evaluation plan that includes strong and measurable performance objectives. The plan shall include objectives and measures for increasing—
(1)achievement for all prospective and new teachers and school leaders, as measured by the eligible partnership, which includes at a minimum— (A)teacher or school leader retention in the first 3 years and the first 5 years of a teacher’s or school leader’s career after completion of the program and attainment of State certification;
(B)improvement in the pass rates and scaled scores for initial State certification or licensure of teachers or school leaders, including performance on a teacher or school leader performance assessment where applicable; (2)the percentage of teachers hired by the high-need local educational agency who are fully certified in the grade and content area in which they are assigned, or school leaders hired, where applicable—
(A)participating in the eligible partnership; (B)who are members of underrepresented groups;
(C)who teach high-need academic subject areas (such as reading, mathematics, science, and foreign language, including less commonly taught languages and critical foreign languages); (D)who teach in high-need areas (including special education, language instruction educational programs for English learners, and early childhood education); and
(E)who teach or lead in high-need schools, disaggregated by the elementary school and secondary school levels; (3)where available, data on teacher or school leader effectiveness, as defined by the State in which the teacher or school leader is placed;
(4)where available, data from the high-need local education agency, consortium, or early childhood program obtained through mechanisms such as a survey and other district-level data, including data related to satisfaction with the partner institution, including strengths and weaknesses of teacher or school leader candidates, that would inform improvements in the partner institution’s program; and (5)as applicable, the percentage of early childhood education program classes in the geographic area served by the eligible partnership taught by early childhood educators who are highly competent.
(b)InformationAn eligible partnership receiving a grant under this title shall ensure that teachers, principals, school superintendents, and other school leaders, faculty, and leadership at institutions of higher education located in the geographic areas served by the eligible partnership are provided information, including through electronic means, about the activities carried out with funds under this title. (c)Revised applicationIf the Secretary determines that an eligible partnership receiving a grant under this title is not making substantial progress in meeting the purposes, goals, objectives, and measures of the grant, as appropriate, by the end of the third year of a grant under this title, then the Secretary—
(1)shall cancel the grant; and (2)may use any funds returned or available because of such cancellation under paragraph (1) to—
(A)increase other grant awards under this title; or (B)award new grants to other eligible partnerships under this title.
(d)Evaluation and disseminationThe Secretary shall evaluate the activities funded under this title and report the findings regarding the evaluation of such activities to the authorizing committees. The Secretary shall broadly disseminate— (1)successful practices developed by eligible partnerships under this title; and
(2)information regarding such practices that were found to be ineffective. 205.Accountability for programs that prepare teachers and school leaders (a)Institutional and program report cards on the quality of teacher and school leader preparation (1)Report cardEach institution of higher education that conducts a traditional teacher or school leader preparation program or alternative routes to State certification or licensure program and that enrolls students receiving Federal assistance under this Act shall report annually to the State and the general public, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, the following:
(A)Goals and assurances
(i)For the most recent year for which the information is available for the institution— (I)whether the goals set under section 206 have been met; and
(II)a description of the activities the institution implemented to achieve such goals. (ii)A description of the steps the institution is taking to improve its performance in meeting the annual goals set under section 206.
(iii)A description of the activities the institution has implemented to meet the assurances provided under section 206. (B)Pass rates and scaled scoresFor the most recent year for which the information is available for those students who took the assessments used for teacher or school leader certification or licensure by the State in which the program is located and are enrolled in the traditional teacher or school leader preparation program or alternative routes to State certification or licensure program, and for those who have taken such assessments and have completed the traditional teacher or school leader preparation program or alternative routes to State certification or licensure program during the 2-year period preceding such year, for each of such assessments (disaggregated by race, ethnicity, and gender)—
(i)the percentage of students who have completed 100 percent of the nonclinical coursework and taken the assessment who pass such assessment; (ii)the percentage of all students who passed such assessment, including the percentage of students who passed the assessment after taking the assessment for the first time;
(iii)the percentage of students who have taken such assessment who enrolled in and completed the traditional teacher or school leader preparation program or alternative routes to State certification or licensure program, as applicable; (iv)the average scaled score for all students who took such assessment;
(v)a comparison of the program’s pass rates with the average pass rates for programs in the State; and (vi)a comparison of the program’s average scaled scores with the average scaled scores for programs in the State.
(C)Program informationA description of— (i)the criteria for admission into the program;
(ii)the number of students in the program (disaggregated by race, ethnicity, and gender); (iii)the range and average number of hours of supervised clinical experience required for those in the program;
(iv)the number of full-time equivalent faculty and students in the supervised clinical experience; (v)the percentage and total number of program entrants who have completed the program (disaggregated by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student);
(vi)the percentage and total number of program completers who have been certified or licensed as teachers or school leaders (disaggregated by subject and area of certification or licensure and by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student); and (vii)the 3- and 5-year teacher or school leader retention rates, including, at a minimum, in the same school and local educational agency, and within the profession (disaggregated by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student).
(D)StatementIn States that require approval or accreditation of teacher or school leader preparation programs, a statement of whether the institution’s program is so approved or accredited, and by whom. (E)Designation as low-performingWhether the program has been designated as low-performing by the State under section 207(a) and the years for which it has received that designation.
(F)Use of technologyA description of the activities, including activities consistent with the principles of universal design for learning, that prepare teachers to integrate technology effectively into curricula and instruction, and to use technology effectively to collect, manage, and analyze data in order to improve teaching and learning for the purpose of increasing student academic achievement. (G)Teacher preparationA description of the activities that prepare general education and special education teachers to teach students with disabilities effectively, including training on high-incidence disabilities, related to participation as a member of individualized education program teams, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act, and to effectively teach students who are English learners.
(2)ReportEach eligible partnership receiving a grant under section 202 shall report annually on the progress of the eligible partnership toward meeting the purposes of this title and the objectives and measures described in section 204(a). (3)FinesThe Secretary may impose a fine not to exceed $27,500 on an institution of higher education for failure to provide the information described in this subsection in a timely or accurate manner.
(4)Special ruleIn the case of an institution of higher education that conducts a traditional teacher or school leader preparation program or alternative routes to State certification or licensure program and has fewer than 10 scores reported on any single initial teacher or school leader certification or licensure assessment during an academic year, the institution shall collect and publish information, as required under paragraph (1)(B), with respect to an average pass rate and scaled score on each State certification or licensure assessment taken over a 3-year period. (b)State report card on the quality of teacher and school leader preparation (1)In generalEach State that receives funds under this Act shall provide to the Secretary, and make widely available to the general public, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, an annual State report card on the quality of teacher and school leader preparation in the State, both for traditional teacher and school leader preparation programs and for alternative routes to State certification or licensure programs, which shall include not less than the following:
(A)A description of the reliability and validity of the teacher or school leader certification and licensure assessments, and any other certification and licensure requirements, including whether a teacher or school leader performance assessment is used by the State. (B)The standards and criteria that prospective teachers or school leaders must meet to attain initial teacher or school leader certification or licensure and to be certified or licensed to teach particular academic subjects, areas, or grades or lead within the State.
(C)A description of how the assessments and requirements described in subparagraph (A) are aligned with the State’s challenging academic content standards required under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 and, as applicable, State early learning standards for early childhood education programs. (D)For each of the assessments used by the State for teacher or school leader certification or licensure (disaggregated by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student)—
(i)for each institution of higher education located in the State and each entity located in the State, including those that offer an alternative route for teacher or school leader certification or licensure, the percentage of students at such institution or entity who have completed 100 percent of the nonclinical coursework and taken the assessment who pass such assessment; (ii)the percentage of all such students at all such institutions and entities who have taken the assessment who pass such assessment;
(iii)the percentage of students who have taken the assessment who enrolled in and completed a teacher or school leader preparation program; and (iv)the average scaled score of individuals participating in such a program, or who have completed such a program during the 2-year period preceding the first year for which the annual State report card is provided, who took each such assessment.
(E)A description of alternative routes to teacher or school leader certification or licensure in the State (including any such routes operated by entities that are not institutions of higher education and whether such entities are nonprofit and State-accredited), if any, including, for each of the assessments used by the State for teacher or school leader certification or licensure (disaggregated by race, ethnicity, and gender, except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student)— (i)the percentage of individuals participating in such routes, or who have completed such routes during the 2-year period preceding the date for which the determination is made, who passed each such assessment; and
(ii)the average scaled score of individuals participating in such routes, or who have completed such routes during the 2-year period preceding the first year for which the annual State report card is provided, who took each such assessment. (F)A description of the State’s criteria for assessing the performance of teacher or school leader preparation programs within institutions of higher education in the State. Such criteria shall include indicators of the academic content knowledge and teaching skills of students enrolled in such programs and the items identified in subparagraph (D) and relevant school leadership skills.
(G)For each teacher and school leader preparation program in the State— (i)the criteria for admission into the program;
(ii)the number of students in the program, disaggregated by race, ethnicity, and gender (except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student); (iii)the range and average number of hours of supervised clinical experience required for those in the program;
(iv)whether the program is designated as low performing under section 207(a) and for which years; and (v)the number of full-time equivalent faculty, adjunct faculty, and students in supervised clinical experience.
(H)For the State as a whole, and for each teacher and school leader preparation program in the State, the number of teachers and school leaders prepared, in the aggregate and disaggregate by race, ethnicity, and gender (except that such disaggregation shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student), and reported separately by— (i)area of certification or licensure;
(ii)academic major; (iii)for teachers, subject area for which the teacher has been prepared to teach;
(iv)placement in a teaching or school leadership position within six months of program completion; and (v)rates of 3- and 5-year teacher or school leadership retention including, at a minimum, in the same school and local educational agency, and within the profession.
(I)Information on State-identified areas of teacher or school leader shortage, including a description of the extent to which teacher or school leader preparation programs are addressing such shortages and a lack of student access to experienced, fully certified, and effective teachers and school leaders. (J)The extent to which teacher preparation programs prepare teachers, including general education and special education teachers, to teach students with disabilities effectively, including training on high-incidence disabilities and related to participation as a member of individualized education program teams, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act.
(K)A description of the activities that prepare teachers to— (i)integrate technology effectively into curricula and instruction, including activities consistent with the principles of universal design for learning; and
(ii)use technology effectively to collect, manage, and analyze data to improve teaching and learning for the purpose of increasing student academic achievement. (L)The extent to which teacher preparation programs prepare teachers, including general education and special education teachers, to effectively teach students who are English learners.
(2)Prohibition against additional reporting requirementsNothing in paragraph (1) shall be construed as authorizing, requiring, or allowing any additional reporting requirements to be requested by the Secretary under this title unless explicitly authorized under this Act. (3)Prohibition against creating a national listThe Secretary shall not create a national list or ranking of States, institutions, or schools using the scaled scores provided under this subsection.
(c)Data qualityThe Secretary shall prescribe regulations to ensure the reliability, validity, integrity, and accuracy of the data submitted pursuant to this section. (d)Report of the Secretary on the quality of teacher and school leader preparation (1)Report cardThe Secretary shall annually provide to the authorizing committees, and publish and make widely available, a report card on teacher and school leader qualifications and preparation in the United States, including all the information reported in subparagraphs (A) through (L) of subsection (b)(1). Such report shall identify States for which eligible partnerships received a grant under this title.
(2)Report to CongressThe Secretary shall prepare and submit a report to the authorizing committees that contains the following: (A)A comparison of States’ efforts to improve the quality of the current and future teaching and school leadership force.
(B)A comparison of eligible partnerships’ efforts to improve the quality of the current and future teaching and school leadership force. (C)The national mean and median scaled scores and pass rate on any standardized test that is used in more than one State for teacher or school leader certification or licensure.
(3)Special ruleIn the case of a teacher or school leader preparation program with fewer than 10 scores reported on any single initial teacher certification or licensure assessment during an academic year, the Secretary shall collect and publish, and make publicly available, information with respect to an average pass rate and scaled score on each State certification or licensure assessment taken over a 3-year period. (e)CoordinationThe Secretary, to the extent practicable, shall coordinate the information collected and published under this title among States for individuals who took State teacher certification or licensure assessments in a State other than the State in which the individual received the individual’s most recent degree.
206.Teacher and school leader development
(a)Annual goalsEach institution of higher education that conducts a traditional teacher or school leader preparation program (including programs that offer any ongoing professional development programs) or alternative routes to State certification or licensure program, and that enrolls students receiving Federal assistance under this Act, shall set annual quantifiable goals for increasing the number of prospective teachers prepared in teacher shortage areas designated by the Secretary or by the State educational agency, including mathematics, science, special education, and instruction of English learners and any shortages in school leaders. (b)AssurancesEach institution described in subsection (a) shall provide assurances to the Secretary that—
(1)preparation provided to prospective teachers or school leaders responds to the identified needs of the local educational agencies or States where the institution’s graduates are likely to teach or lead, based on past hiring and recruitment trends and State-identified shortage areas; (2)preparation provided to prospective teachers or school leaders is aligned with the needs of schools and the instructional decisions new teachers or school leaders face in the classroom and which may be informed by data included in the statewide accountability system under section 1111(c) of the Elementary and Secondary Education Act of 1965, including a focus on addressing the data identifying low performance or gaps in student subgroup performance;
(3)prospective special education teachers receive course work in core academic subjects and receive preparation in providing instruction in core academic subjects; (4)general education teachers and school leaders receive preparation in providing culturally responsive instruction and climate to diverse populations, including children with disabilities, English learners, and children from low-income families; and
(5)prospective teachers or school leaders receive preparation on how to effectively teach or lead in urban and rural schools, as applicable. (c)Rule of constructionNothing in this section shall be construed to require an institution to create a new teacher or school leader preparation area of concentration or degree program or adopt a specific curriculum in complying with this section.
207.State functions
(a)State assessmentIn order to receive funds under this Act, a State shall conduct an assessment to identify low-performing teacher and school leader preparation programs in the State and to assist such programs through the provision of technical assistance. Each such State shall provide the Secretary with, and make publicly available, an annual list of low-performing teacher and school leader preparation programs and an identification of those programs at risk of being placed on such list, as applicable. Such assessment shall be described in the report under section 205(b). Levels of performance shall be determined solely by the State and may include criteria based on information collected pursuant to this title, including progress in meeting the goals of— (1)increasing the percentage of effective teachers or school leaders in the State, including increasing professional development opportunities;
(2)improving student academic achievement for elementary and secondary students; and (3)raising the standards for entry into the teaching profession.
(b)Termination of eligibilityAny teacher or school leader preparation program from which the State has withdrawn the State’s approval, or terminated the State’s financial support, due to the low performance of the program based upon the State assessment described in subsection (a)— (1)shall be ineligible for any funding for professional development activities awarded by the Department;
(2)shall notify enrolled students and students submitting an application for enrollment of such status; (3)may not be permitted to accept or enroll any student who receives aid under title IV in the institution’s teacher or school leader preparation program;
(4)shall provide transitional support, including remedial services if necessary, for students enrolled at the institution at the time of termination of financial support or withdrawal of approval; and (5)shall be reinstated upon demonstration of improved performance, as determined by the State.
(c)Negotiated rulemakingIf the Secretary develops any regulations implementing subsection (b)(2), the Secretary shall submit such proposed regulations to a negotiated rulemaking process, which shall include representatives of States, institutions of higher education, and educational and student organizations. (d)Application of the requirementsThe requirements of this section shall apply to both traditional teacher and school leader preparation programs and alternative routes to State certification and licensure programs.
(e)Prohibition against requiring a specific methodologyNothing in this section shall be construed to authorize or permit the Secretary to prescribe the specific methodology a State uses to identify low-performing teacher and school leader preparation programs. 208.General provisions (a)MethodsIn complying with sections 205 and 206, the Secretary shall ensure that States and institutions of higher education use fair and equitable methods in reporting and that the reporting methods do not reveal personally identifiable information.
(b)Release of information to teacher and school leader preparation programs
(1)In generalFor the purpose of improving teacher and school leader preparation programs, a State that receives funds under this Act, or that participates as a member of a partnership, consortium, or other entity that receives such funds, shall provide to a teacher or school leader preparation program, upon the request of the teacher or school leader preparation program, any and all pertinent education related information that— (A)may enable the teacher or school leader preparation program to evaluate the effectiveness of the program’s graduates or the program itself; and
(B)is possessed, controlled, or accessible by the State. (2)Content of informationThe information described in paragraph (1)—
(A)shall include an identification of specific individuals who graduated from the teacher or school leader preparation program to enable the teacher or school leader preparation program to evaluate the information provided to the program from the State with the program’s own data about the specific courses taken by, and field experiences of, the individual graduates; and (B)may include—
(i)kindergarten through grade 12 academic achievement and demographic data, without revealing personally identifiable information about an individual student, for students who have been taught by graduates of the teacher preparation program; (ii)teacher or school leader effectiveness evaluations for graduates of the preparation program; and
(iii)survey data on program quality as it relates to the preparedness on different aspects of teaching or school leadership from preparation program completers and principals in schools or superintendents in local educational agencies where completers are placed. 209.Honorable Augustus F. Hawkins Centers of Excellence (a)Eligible institutionIn this section, the term eligible institution means—
(1)a public or nonprofit institution of higher education that has a State-accredited teacher or school leader preparation program and that is— (A)a part B institution (as defined in section 322);
(B)a Hispanic-serving institution (as defined in section 502); (C)a Tribal College or University (as defined in section 316);
(D)an Alaska Native-serving institution (as defined in section 317(b)); (E)a Native Hawaiian-serving institution (as defined in section 317(b));
(F)a Predominantly Black Institution (as defined in section 318); (G)an Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b)); or
(H)a Native American-serving, nontribal institution (as defined in section 319); (2)a consortium of institutions described in paragraph (1); or
(3)an institution described in paragraph (1), or a consortium described in paragraph (2), in partnership with any other institution of higher education (as defined in section 101(a)), but only if the center of excellence established under subsection (b) is located at an institution described in paragraph (1). (b)Program authorizedFrom the amounts appropriated to carry out this section for a fiscal year, the Secretary is authorized to award competitive grants to eligible institutions to establish centers of excellence.
(c)Use of fundsGrants provided by the Secretary under this section shall be used to ensure that current and future teachers and school leaders develop the skills described in paragraphs (19) and (23) of section 200 by carrying out one or more of the following activities: (1)Implementing evidence-based reforms within teacher or school leader preparation programs to ensure that such programs are preparing teachers and school leaders to develop the skills described in paragraphs (19) and (23) of section 200, are able to understand and use evidence-based research, and are able to use or support advanced technology effectively in the classroom, including use of, or support of, instructional techniques to improve student academic achievement, by—
(A)recruiting and preparing new and experienced faculty; and (B)designing (or redesigning) teacher or school leader preparation programs that—
(i)prepare teachers or school leaders to serve in low-performing schools and close student achievement gaps, and that are based on rigorous academic content, evidence-based research, and challenging State academic content standards and student academic achievement standards; and (ii)promote effective teaching or school leadership skills.
(2)Providing sustained and high-quality preservice clinical or residency experience, including the mentoring of prospective teachers or school leaders by effective teachers or school leaders, substantially increasing interaction between faculty at institutions of higher education and effective teachers, principals, and other school leaders at elementary schools or secondary schools, and providing support, including preparation time, for such interaction. (3)Developing and implementing initiatives to promote retention of effective teachers and principals, including teachers and principals from underrepresented populations, including programs that provide—
(A)teacher or principal mentoring from effective teachers or principals, respectively; or (B)induction and support for teachers and principals during their first 3 years of employment as teachers or principals, respectively.
(4)Awarding scholarships based on financial need to help students pay the costs of tuition, room, board, licensing, books, and other expenses of completing a teacher preparation program, not to exceed the cost of attendance. (5)Disseminating information on evidence-based effective practices for teacher preparation and successful teacher certification and licensure assessment preparation strategies.
(6)Activities authorized under section 202. (d)ApplicationAny eligible institution desiring a grant under this section shall submit an application to the Secretary at such a time, in such a manner, and accompanied by such information as the Secretary may require.
(e)Minimum grant amountThe minimum amount of each grant under this section shall be $500,000. (f)Limitation on administrative expensesAn eligible institution that receives a grant under this section may use not more than 2 percent of the funds provided to administer the grant.
(g)ReportEach eligible institution that receives a grant under this section and is a partner in an eligible partnership receiving a grant under section 202 shall report annually on the progress of the eligible partnership toward meeting the purposes of this title and the objectives and measures described in section 204(a). (h)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this section.
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each fiscal year. 210.Authorization of appropriations (a)In generalThere are authorized to be appropriated to carry out this title, except section 209, $300,000,000 for each fiscal year.
(b)Increase in grant awardsIf the amount appropriated to carry out this title, except section 209, for a fiscal year is equal to or more than $100,000,000, the Secretary is authorized to significantly increase from a year when there was less amounts appropriated the award amounts under this title to support the scaling up of effective practices.. 3.Institutional aid (a)Strengthening institutionsSection 311(c) of the Higher Education Act of 1965 (20 U.S.C. 1057(c)) is amended—
(1)by redesignating paragraph (13) as paragraph (14); and (2)by inserting after paragraph (12) the following:

(13)Establishing or enhancing a program of teacher or school leader education that— (A)is aligned with the elements identified under clauses (i) through (vi) of section 202(b)(4)(C) and subparagraph (A)(i) and clauses (i) and (ii) of subparagraph (B) of section 202(d)(1);
(B)is designed to develop teaching skills, as defined in section 200, to qualify students to teach or lead in elementary schools and secondary schools; and (C)shall include, as part of such program, preparation for teacher or school leader certification or licensure..
(b)American Indian Tribally Controlled Colleges and UniversitiesSection 316(c)(2)(K) of the Higher Education Act of 1965 (20 U.S.C. 1059c(c)(2)(K)) is amended to read as follows:  (K)establishing or enhancing a program of teacher or school leader education, with a particular emphasis on teaching Indian and children and youth, that— 
(i)is aligned with the elements identified under clauses (i) through (vi) of section 202(b)(4)(C) and subparagraph (A)(i) and clauses (i) and (ii) of subparagraph (B) of section 202(d)(1); (ii)is designed to develop teaching skills, as defined in section 200, to qualify students to teach or lead in elementary schools and secondary schools; and
(iii)shall include, as part of such program, preparation for teacher or school leader certification or licensure.. (c)Alaska Native-Serving institutions and Native Hawaiian-Serving institutionsSection 317(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1059d(c)(2)) is amended—
(1)in subparagraph (H), by striking and after the semicolon; (2)in subparagraph (I), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (J)establishing or enhancing a program of teacher or school leader education that—
(i)is aligned with the elements identified under clauses (i) through (vi) of section 202(b)(4)(C) and subparagraph (A)(i) and clauses (i) and (ii) of subparagraph (B) of section 202(d)(1); (ii)is designed to develop teaching skills, as defined in section 200, to qualify students to teach or lead in elementary schools and secondary schools; and
(iii)shall include, as part of such program, preparation for teacher or school leader certification or licensure.. (d)Predominantly Black InstitutionsSection 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e) is amended—
(1)in subsection (b)(1)(E), by striking training and inserting preparation; and (2)in subsection (d)(2)—
(A)in subparagraph (A), by striking The activities described in paragraphs (1) through (12) of section 311(c). and inserting The activities described in paragraphs (1) through (13) of section 311(c).; and (B)by striking subparagraph (C) and inserting the following:

(C)Establishing or enhancing a program of teacher or school leader education that— (i)is aligned with the elements identified under clauses (i) through (vi) of section 202(b)(4)(C) and subparagraph (A)(i) and clauses (i) and (ii) of subparagraph (B) of section 202(d)(1);
(ii)is designed to develop teaching skills, as defined in section 200, to qualify students to teach or lead in elementary schools and secondary schools; and  (iii)shall include, as part of such program, preparation for teacher or school leader certification or licensure..
(e)Native American-Serving, nontribal institutionsSection 319(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1059f(c)(2)) is amended— (1)in subparagraph (H), by striking and after the semicolon;
(2)by redesignating subparagraph (I) as subparagraph (J); and (3)by inserting after subparagraph (H) the following:

(I)establishing or enhancing a program of teacher and school leader education that— (i)is aligned with the elements identified under clauses (i) through (vi) of section 202(b)(4)(C) and subparagraph (A)(i) and clauses (i) and (ii) of subparagraph (B) of section 202(d)(1); 
(ii)is designed to develop teaching skills, as defined in section 200, to qualify students to teach or lead in elementary schools and secondary schools; and (iii)shall include, as part of such program, preparation for teacher or school leader certification or licensure; and.
(f)Asian American and Native American Pacific Islander-Serving institutionsSection 320(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1059g(c)(2)) is amended— (1)in subparagraph (M), by striking and after the semicolon;
(2)in subparagraph (N), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:

(O)establishing or enhancing a program of teacher and school leader education that— (i)is aligned with the elements identified under clauses (i) through (vi) of section 202(b)(4)(C) and subparagraph (A)(i) and clauses (i) and (ii) of subparagraph (B) of section 202(d)(1); 
(ii)is designed to develop teaching skills, as defined in section 200, to qualify students to teach or lead in elementary schools and secondary schools; and (iii)shall include, as part of such program, preparation for teacher or school leader certification or licensure..
(g)Historically Black colleges and universitiesSection 323(a)(10) of the Higher Education Act of 1965 (20 U.S.C. 1062(a)(10)) is amended to read as follows:  (10)Establishing or enhancing a program of teacher and school leader education that—
(A)is aligned with the elements identified under clauses (i) through (vi) of section 202(b)(4)(C) and subparagraph (A)(i) and clauses (i) and (ii) of subparagraph (B) of section 202(d)(1);  (B)is designed to develop teaching skills, as defined in section 200, to qualify students to teach or lead in elementary schools and secondary schools; and
(C)shall include, as part of such program, preparation for teacher or school leader certification or licensure.. (h)Strengthening historically Black colleges and universities and other minority-Serving institutionsSection 371(b) of the Higher Education Act of 1965 (20 U.S.C. 1067q(b)) is amended—
(1)in paragraph (1)(A), by striking $255,000,000 for fiscal year 2020 and each fiscal year thereafter. and inserting $265,000,000 for each fiscal year.; and (2)in paragraph (2)— 
(A)in subparagraph (A)— (i)in clause (i), by striking $100,000,000 and inserting $103,921,569; 
(ii)in clause (ii), by striking $100,000,000 and inserting $103,921,569; and (iii)in clause (iii), by striking $55,000,000 and inserting $57,156,863; 
(B)in subparagraph (C)(ii), by striking $600,000 and inserting $623,529; and (C)in subparagraph (D)—
(i)in clause (i), by striking $30,000,000 each place it appears and inserting $31,176,471;  (ii)in clause (ii), by striking $15,000,000 each place it appears and inserting $15,588,235; 
(iii)in clause (iii), by striking $5,000,000 and inserting $5,196,078; and (iv)in clause (iv), by striking $5,000,000 and inserting $5,196,078. 
(i)Minority Science and Engineering Improvement programsSection 399(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1068h(a)(5)) is amended to read as follows:  (5)Part EThere are authorized to be appropriated to carry out part E, $30,000,000 for each fiscal year..
(j)Hispanic-Serving institutionsSection 503(b)(12) of the Higher Education Act of 1965 (20 U.S.C. 1101b(b)(12)) is amended to read as follows:  (12)Establishing or enhancing a program of teacher and school leader education that—
(A)is aligned with the elements identified under clauses (i) through (vi) of section 202(b)(4)(C) and subparagraph (A)(i) and clauses (i) and (ii) of subparagraph (B) of section 202(d)(1);  (B)is designed to develop teaching skills, as defined in section 200, to qualify students to teach or lead in elementary schools and secondary schools; and
(C)shall include, as part of such program, preparation for teacher or school leader certification or licensure..  